IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-41209
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CLEMENTE GARCIA-SEGURA,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-195-1
                      --------------------
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Clemente Garcia-Segura appeals from his conviction following

a bench trial for illegal reentry following deportation in

violation of 8 U.S.C. § 1326.    Garcia-Segura argues that the

district court erred in denying his motion to suppress and to

dismiss the indictment, in which he argued that his prior

deportation proceedings violated his right to due process.       He

concedes that the only issue raised in this appeal is foreclosed

by our decision in United States v. Benitez-Villafuerte, 186 F.3d

651, 656-60 (5th Cir. 1999), cert. denied, 120 S. Ct. 838 (2000),


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-41209
                               -2-

but raises his contention solely to preserve it for review by the

United States Supreme Court.   The decision of the district court

is AFFIRMED.